 



Exhibit 10.1.41

AMENDMENT NO. 1
TO THE
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
PARTNER AGENT PROGRAM AGREEMENT

This amendment modifies the Specialty Underwriters’ Alliance, Inc. Partner Agent
Program Agreement by and between Company and ATM, dated May 1, 2004 as amended
(the “Agreement”). Any capitalized terms defined in the Agreement and used
herein shall have the same meaning in this Addendum as in the Agreement. Except
as amended hereby, the Agreement remains in full force and effect after the date
hereof and each of the parties by its execution hereof ratifies and confirms the
provisions of said Agreement.

Now, therefore, in accordance with Section IX, D of the Agreement and in
consideration of the mutual agreements and covenants hereinafter set forth, the
parties wish to amend the Agreement as follows:

1. Section VII, A, INSURANCE AND INDEMNITY, page 6, line 5 shall be amended by
deleting “$1,000,000” and replacing with “$500,000”.

2. Section VIII, F, TERM AND TERMINATION, page 7, shall be amended by deleting
the Company’s address and replacing with the following:

    “222 South Riverside Plaza, Chicago, IL 60606.”

3. Exhibit A, Section A shall be deleted in its entirety and replaced with the
following:

    “Except as otherwise provided in the Commission Schedule, Partner Agent’s
Commission shall be as follows:

          Program Description   Line of Business   Maximum Rate of Commission
Artisans Contractors
  General Liability   15%
General Contractors
  General Liability   15%
E-Comp.
  Workers’ Comp.   15% for business written during the Initial Profit Sharing
Year (January 1, 2005 to December 31, 2005) and 12% for all Profit Sharing Years
thereafter.

4. Exhibit B, page 11 shall be modified by inserting the following as the first
sentence of the page.

“A separate profit sharing calculation will be completed for each individual
program managed by the Partner Agent as stated in Exhibit A of this Agreement.”

 



--------------------------------------------------------------------------------



 



5. Exhibit B, page 14, Legend B shall be modified by deleting the first sentence
and replacing with the following:

“The Initial Profit Sharing Year of this Agreement shall be from January 1, 2005
to December 31, 2005.”

6. The name “Chris Michaels” shall be replaced with “Chris Micheals”.

 



--------------------------------------------------------------------------------



 



This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

This Amendment shall be deemed to be made in and in all respects shall be
interpreted, construed and governed by and in accordance with the law of the
State of Delaware without regard to principles of conflicts of laws that would
require application of the law of a jurisdiction other than the State of
Delaware.

Signed this 17th Day of January, 2005.

COMPANY: Specialty Underwriters’ Alliance, Inc., for and on behalf of itself and
its subsidiaries existing now or hereafter

          BY:  /s/ Courtney Smith    

          NAME:  Courtney Smith    

          TITLE:  President & CEO    
 
        American Team Managers    

          BY:  /s/ Chris Michael    

          NAME:  Chris Michael    

          TITLE:  President & CEO    

